NO. 07-07-0381-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                NOVEMBER 13, 2007

                         ______________________________


                         KRISTIN RANDOLPH, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

     FROM THE COUNTY COURT AT LAW NO. TWO OF LUBBOCK COUNTY;

             NO. 2005-496,091; HONORABLE DREW FARMER, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is Kristin Randolph’s Motion to Dismiss Appeal in which

she represents she no longer wishes to pursue this appeal. As required by Rule 42.2(a)

of the Texas Rules of Appellate Procedure, the motion is signed by Appellant and her

attorney. No decision of this Court having been delivered, the motion is granted and the
appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith.


       Accordingly, the appeal is dismissed.



                                               Patrick A. Pirtle
                                                   Justice


Do not publish.




                                           2